Citation Nr: 0018547	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-06 446	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Evaluation of service-connected second degree burn scars 
on the right arm and right flank, rated as 10 percent 
disabling from April 16, 1998.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1962 to 
March 1966.  

This appeal arises from an October 1998 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO granted service connection for second degree 
burn scars of the right arm and right flank and assigned a 
10 percent evaluation to this disability, effective from 
April 16, 1998.  Also by this rating action, the RO denied 
service connection for a low back disorder.  

Further review of the claims folder indicates that, by a 
January 1999 rating action, the RO granted service connection 
for allergic conjunctivitis of both eyes, assigned a 
noncompensable evaluation to this disability effective from 
December 1998, and denied service connection for headaches 
and sinusitis.  Also in January 1999, the RO notified the 
veteran of this decision.  In a statement received at the RO 
in March 1999, the veteran expressed disagreement with the 
noncompensable rating assigned to his service-connected eye 
disorder and with the denial of his claims for service 
connection for headaches and sinusitis.  Although the RO 
furnished the veteran with a statement of the case concerning 
these issues in April 1999, he failed to submitted a 
substantive appeal.  Consequently, the issue regarding the 
evaluation of the initial noncompensable rating assigned to 
the service-connected allergic conjunctivitis of both eyes as 
well as the claims for service connection for headaches and 
sinusitis are not currently in appellate status before the 
Board of Veterans' Appeals (Board).  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that his low back disability, currently 
diagnosed as degenerative disc disease at multiple levels of 
the lumbar spine, is associated with the in-service 
occurrences of treatment for low back pain.  

2.  The service-connected burn scar on the medial side of the 
veteran's right arm involves 70 percent of this extremity.  

3.  The service-connected burn scar on the veteran's flank 
includes a band approximately 10 centimeters long and four 
centimeters wide at the level of his umbilicus and involves 
his lower back and abdomen.  

4.  Neither the service-connected second degree burn scar on 
the veteran's right arm nor the service-connected second 
degree burn scar on his right flank is productive of unusual 
or exceptional disability factors.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a combined evaluation greater than 
10 percent for the service-connected second degree burn scar 
on the veteran's right arm and the service-connected second 
degree burn scar on his right flank are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.25, 4.27, 
4.30, 4.118, Codes 7801, 7802 (1999).  

3.  Referral of the rating claim for the service-connected 
second degree burn scars on the veteran's right arm and right 
flank to the VA Central Office for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b)(1) 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For A Low Back Disability

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet.App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 
10 Vet.App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  See Epps, supra.  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Ibid.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

Throughout the current appeal, the veteran has asserted that 
he incurred a low back disability during his active military 
duty and that he continues to experience symptoms of this 
disorder.  Service medical records note treatment for 
complaints of low back pain.  The February 1966 separation 
examination reflects the veteran's complaints of recurring 
back pain since 1963, objective evaluation findings of a 
normal spine, and the examining military physician's 
conclusion that the veteran's recurring back pain had been 
treated with no complications or sequela.  Relevant 
post-service medical records include a diagnosis of 
degenerative disc disease at multiple levels of the veteran's 
lumbar spine.  

The Board acknowledges the veteran's contention that he 
incurred a chronic low back disability during his active 
military duty, the service medical records which reflect his 
complaints of low back pain, as well as the post-service 
medical reports which include a diagnosis of degenerative 
disc disease of multiple levels of his lumbar spine.  
Significantly, however, the claims folder contains no 
competent medical evidence associating the degenerative disc 
disease of multiple levels of the veteran's lumbar spine with 
the in-service occurrences of treatment for low back pain.  
In fact, the examiner who conducted the January 1999 VA spine 
examination specifically stated that the degenerative disc 
disease of multiple levels of the veteran's lumbar spine "is 
more likely than not to be unrelated to the muscular pain 
that he experienced in the service.  It is most likely due to 
aging and the effect of activity over the past several 
decades."  

The only evidence of record of a nexus between the diagnosed 
degenerative disc disease of multiple levels of the veteran's 
lumbar spine and his service is his own lay statements of 
continued symptomatology.  Because the veteran is a layperson 
with no medical training or expertise, his assertions 
standing alone do not constitute competent medical evidence 
of a nexus between the currently diagnosed degenerative disc 
disease of multiple levels of his lumbar spine and the 
in-service episode of treatment for low back pain.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

In this regard, the Board notes that, at a VA miscellaneous 
neurological disorders examination conducted in January 1999, 
the veteran reported experiencing during service intermittent 
back pains which he attributed to excessive exertion from 
moving heavy furniture.  Additionally, the veteran described 
intermittent low back pain following his separation from 
active military duty.  The examiner provided an impression of 
low back pain which was mainly non-neurogenic with no 
significant neurological deficits and expressed his opinion 
that the veteran's low back symptoms "seem to go back to the 
time he was in the service."  

Significantly, however, such a speculative statement does not 
provide support for a well-grounded claim.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Rather, the 
examiner's statement seems to be nothing more than a 
recitation of the veteran's contentions regarding continued 
symptomatology without any exercise of measurable judgment 
that takes into account the medical facts specific to this 
case (e.g., from relevant service, and post-service, medical 
records).  This statement of a conceivable possibility, 
therefore, does not provide a basis for concluding that the 
veteran's claim is well grounded.  Id.

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that his 
currently diagnosed low back disability is related to his 
service.  Therefore, his claim for service connection for a 
low back disability must be denied on the basis that it is 
not well grounded.  

Furthermore, in the substantive appeal which was received at 
the RO in March 1999, the veteran asserted that he had 
received treatment from his private physician in Selma, 
Alabama shortly after discharge from active military duty and 
from a physician at a medical facility in Chicago, Illinois 
briefly in the late sixties and early seventies.  
Importantly, however, the veteran also explained that the 
treatment records from both of these physicians are 
unavailable.  Consequently, a remand to accord the RO an 
opportunity to obtain these treatment records is not 
necessary.  

In any event, because VA's duty to assist claimants is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to develop this 
particular claim further.  See Morton v. West, 
12 Vet.App. 477, 485-486 (1999).  If the veteran wishes to 
submit additional pertinent treatment records, he may do so.  
The Board views its discussion in this decision as sufficient 
notification to the veteran of the elements necessary to 
render his claim well grounded and to explain to him the 
reason that his current attempt fails to meet the 
well-grounded requirements.  

Rating For Service-Connected
Burn Scars On The Right Arm And Right Flank

Initially, the Board notes that the veteran's rating claim is 
well grounded.  In other words, the Board concludes that the 
veteran has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscele v. Derwinski, 
2 Vet.App. 629, 632 (1992) (in which the United States Court 
of Appeals for Veterans Claims (Court) held that a claim for 
an increased rating is well-grounded when the appellant 
asserts that his or her service-connected disability worsened 
since the prior rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  As sufficient 
data exist to address the merits of the veteran's rating 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Because the veteran has appealed from an 
initial award, consideration will be given to whether a 
rating greater than 10 percent for the service-connected 
second degree burn scars on his right arm and right flank was 
warranted for any period of time during the pendency of his 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

According to the service medical records in the present case, 
the veteran was hospitalized for two weeks between August and 
September 1963 for treatment for burns incurred when a 
radiator cap blew off and sprayed him with water.  
Specifically, the veteran sustained a second degree 
moderately severe burn on approximately 70 percent of his 
right arm and a second degree burn on his right flank which 
covered a band approximately 10 centimeters long and four 
centimeters wide at the level of his umbilicus.  The 
veteran's wounds were debrided locally.  He was treated with 
pHisoHex whirlpool therapy on which regime his burns very 
slowly and gradually improved and primarily healed.  

A VA scars examination conducted in June 1998 demonstrated 
the presence of a 100 square inch well-healed, nontender, and 
pigmented first degree burn scar on the veteran's medial 
right upper extremity as well as a 30 square inch 
well-healed, nontender, and pigmented first degree burn scar 
on his right flank (including his lower back and abdomen).  

Based on this evidence, the RO, by an October 1998 rating 
action, granted service connection for second degree burn 
scars of the right arm and right flank and assigned a 
10 percent evaluation to this disability, effective from 
April 1998.  Although the recent VA examination included the 
diagnosis of first degree burn scars on the veteran's medial 
right upper extremity and right flank, the Board has rated 
the burn scars on the basis of the severity shown by the 
service medical records, which represent the medical evidence 
in closest proximity to the injury.  

Accordingly, the Board will proceed to rate the veteran's 
service-connected burn scars under the appropriate diagnostic 
code which rates impairment resulting from second degree burn 
scars.  Pursuant to this code, evidence of second degree burn 
scars on an area or areas approximating one square foot 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.118, Code 7802 (1999).  In addition, ratings 
for widely separated areas, as on two or more extremities, on 
anterior and posterior surfaces of extremities, or on the 
trunk, will be separately rated and combined.  38 C.F.R. 
§ 4.118, Note following Code 7802 (1999), which refers to 
38 C.F.R. § 4.118, Note (2) following Code 7801 (1999).  

The only pertinent medical reports which have been obtained 
and associated with the claims folder in the present case are 
the service medical records as well as the report of the June 
1998 VA scars examination.  The claims folder contains no 
relevant post-service outpatient or inpatient medical 
reports, nor has the veteran alleged the presence of such 
additional treatment records.  

The pertinent medical records included in the claims folder 
indicate that one of the veteran's burn scars was initially 
found to cover a band approximately 10 centimeters long and 
four centimeters wide at the level of his umbilicus and was 
recently described as including his lower back and abdomen.  
The veteran's other burn scar was initially determined to 
cover approximately 70 percent of his right upper extremity 
and was recent described as involving the medial side of his 
right upper extremity.  

The Board finds that the burn scar on the veteran's right 
upper extremity and on his trunk are on widely separated 
areas of his body and should be separately rated.  38 C.F.R. 
§ 4.118, Note following Code 7802 (1999), which refers to 
38 C.F.R. § 4.118, Note (2) following Code 7801 (1999).  To 
do this requires comparison of each of the scar areas, 100 
square inches and 30 square inches, with the criteria for a 
10 percent rating, 1 square foot (144 square inches).  Such 
comparison shows that the right arm scar more nearly 
approximates the criteria for a compensable 10 percent 
rating, while the flank scar does not.  The combined rating 
for these scars remains 10 percent.  38 C.F.R. § 4.25 (1999).  
A higher combined rating cannot be awarded.  

Additionally, review of the claims folder indicates that the 
RO has determined that referral of the veteran's rating case 
to the VA Central Office for extraschedular consideration is 
not warranted.  The Board observes that the claims folder 
contains no evidence whatsoever that the veteran's 
service-connected burn scars have resulted in frequent 
hospitalizations or marked interference with employment such 
as to render impractical the application of the regular 
schedular standards.  Indeed, the findings on recent VA 
examination are relatively normal with respect to whether the 
burn scars are symptomatic.  Moreover, there is a paucity of 
evidence over the years since the original injury to 
demonstrate that the burn scars have had any significant 
industrial effect beyond that contemplated in the separate 
10 percent ratings now assigned.  

Accordingly, the Board finds that the RO did not abuse its 
discretion in refusing to refer this rating claim to the 
Under Secretary of Benefits at VA Central Office for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).  Furthermore, based on this 
evidence, the Board finds that separate ratings greater than 
10 percent for the service-connected second degree burn scar 
on the veteran's right arm and the service-connected second 
degree burn scar on his right flank are not warranted for any 
period during the processing of his original claim.  
Fenderson, supra.


ORDER

A well-grounded claim not having been submitted, service 
connection for a low back disability is denied.  

An increased rating for second degree burn scars on the 
veteran's right arm and on his right flank is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

